EXHIBIT 10.5

 

SIRENZA MICRODEVICES, INC.

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT, effective August 29, 2005 (the “Amendment”), is made and entered
into by and between SIRENZA MICRODEVICES, INC. (the “Company”) and Gerald Hatley
(“Executive”).

 

WHEREAS, the Company and Executive previously entered into that certain
Executive Employment Agreement effective as of September 1, 2003 (the
“Agreement”); and

 

WHEREAS, the Company and Executive now wish to amend the Agreement to
incorporate the terms set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

I. Amendment. The Agreement is hereby amended as follows:

 

A. Section VII. A. thereof is amended to replace the figure of $130,000 with a
figure of $150,000.

 

B. Section VII.C. thereof is hereby amended to add the following final sentence:
“In addition, Executive shall be paid a stay bonus in the amount of $5,000 on
August 1, 2006, so long as he continues to be employed by the Company at that
date, and shall be paid a stay bonus in the amount of $15,000 on August 1, 2007,
so long as he continues to be employed by the Company at that date.”

 

C. Section VII.H. thereof is hereby amended to add the following final sentence:
“In addition to the foregoing, so long as he remains employed by the Company,
the Company shall reimburse the Executive for the tuition and certain other
costs incurred by him in connection with his enrollment in an Executive Master’s
of Business Administration degree program at a Denver-area university, on terms
generally consistent with the Company’s tuition reimbursement policy applicable
to non-executive employees.”

 

II. Limited Effect. Except as expressly noted above, the terms of the Agreement
remain unchanged in all respects and are in full force and effect, and such
terms are incorporated herein by reference.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year indicated above.

 

THE COMPANY:

 

SIRENZA MICRODEVICES, INC. By:   /s/ Robert Van Buskirk     Robert Van Buskirk,
President and CEO

 

EXECUTIVE: /s/ Gerald Hatley GERALD HATLEY

 

2